            Case 2:18-cr-00131-RAJ Document 1416 Filed 08/24/20 Page 1 of 1




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
                       UNITED STATES DISTRICT COURT FOR THE
 6
                         WESTERN DISTRICT OF WASHINGTON
 7                                 AT SEATTLE
 8
 9                                                     NO. 2:18-cr-00131-RAJ
      UNITED STATES OF AMERICA,
10
                           Plaintiff
11                                                     ORDER GRANTING UNITED STATES’
                      v.
                                                       MOTION TO FILE A BRIEF IN EXCESS
12
                                                       OF TWELVE PAGES
13
      BRANDEN LEI BARNETT,
14
                           Defendant.
15
16
17         The Court, having reviewed the Motion of the United States to File a Brief in
18 Excess of Twelve Pages, and finding good cause, hereby states:
19         IT IS HEREBY ORDERED that the Motion for Overlength Brief (Dkt. #1409) is
20 GRANTED. The United States may file its Response to Defendant Branden Lei
21 Barnett’s Motion for Compassionate Release that does not exceed 18 pages in length.
22         DATED this 24th day of August, 2020.
23
24                                                  A
25                                                  The Honorable Richard A. Jones
26                                                  United States District Judge

27
28
     ORDER GRANTING MOTION FOR OVERLENGTH BRIEF                   UNITED STATES ATTORNEY
                                                                 700 STEWART STREET, SUITE 5220
     United States v. Barnett, 2:18-CR-131-RAJ - 1
                                                                   SEATTLE, WASHINGTON 98101
                                                                         (206) 553-7970
